Title: To George Washington from Francis Deakins, 12 June 1794
From: Deakins, Francis
To: Washington, George


               
                  Sir
                  Montgomery County [Md.] 12th June 1794
               
               Upon the Rect of your Letter of the 1st of this Inst. I examined into the Trespass on your part of Woodstock & find there has latly been five or Six Timber trees & Some few House Loggs taken from it by others not the Tenants—I have now gave ful Notice which is your part & that I am Authorised & shall exact on the Smallest Trespass whatever in future—there was Six Tenants on the whole tract when you became situat’d in it & Still are each at 1500 lb. Crop Tobo the Tax on the land & 20/. to be paid to Mr Jones for Superintending ⅌ year—the Annual Amt 9000 lb. Tobo Clear, & I find there is about 16000 lb. now due for the years 1792 & 93—9000 lb. of which Mr Jones Assuers me Shall Certainly be paid to my Brother W. Deakins before the 20th Augt next in Compliance of Col. Mercers order to you & yours to W. Deakins for half the Rents of 1792 & 93.
               The widow Beall the widow McDaid & John Warring are the three Tenants on your part at the afsd Rents which I think is as high as Common & as they can aford to give—the Fields has
                  
                  been Closly worked & Constant for 12 or 13 years yet give Tolerable Crops—their improvments but indifferent—each a Small Logged Dwelling house or two with a Logd Barn perhaps 24 or 30 feet Squar—no fruit trees of any Consiquence—I Judg there is about one half of your part under Cultivation & the other in woods.
               As Mr Jones has & Still recieves the Rents for Mr Spriggs Family, & his Salary fixed on the Tenants, I have desired him to Continue to Collect yours hereafter & Lodg it in Wm Deakins Hands where it may be more Convenient for your order than in mine—he promises it Shall be don by the Month of Augt Annually—I shall also do myself the Satisfaction to take the necessary care—of it in every respect for you—Mr Bernard Oneill has purchased a Seat in this Neighbourhood & intends to move to it in the Fall of next year—Shud yr place then be to rent & you prefer Cultivating wheat with a small propotion of Corn on it to the Common mode of planting he will be glad to get it & ingage to put it into one Farm of 300 A. to Clear no more & only Cultivate one half of the 300 acres Annually So as to have a regular Change & to pay the Rents the three Tenants now pay—I am Sir with the Due Respect yr Obedt Sert
               
                  Francis Deakins
               
            